Name: 2005/126/EC: Commission Decision of 11 February 2005 on the continuation in the year 2005 of Community comparative trials and tests on propagating material of ornamental plants of certain species under Council Directive 98/56/EC started in 2003
 Type: Decision
 Subject Matter: research and intellectual property;  agricultural activity;  agricultural policy;  technology and technical regulations;  means of agricultural production
 Date Published: 2005-02-12; 2005-10-18

 12.2.2005 EN Official Journal of the European Union L 42/30 COMMISSION DECISION of 11 February 2005 on the continuation in the year 2005 of Community comparative trials and tests on propagating material of ornamental plants of certain species under Council Directive 98/56/EC started in 2003 (2005/126/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 98/56/EC of 20 July 1998 on the marketing of propagating material of ornamental plants (1), Having regard to Commission Decision 2002/744/EC of 5 September 2002 setting out the arrangements for Community comparative trials and tests on propagating material of ornamental plants under Council Directive 98/56/EC (2), and in particular Article 3 thereof, Whereas: (1) Decision 2002/744/EC sets out the arrangements for the comparative trials and tests to be carried out under Directive 98/56/EC as regards Chamaecyparis, Ligustrum vulgare and Euphorbia fulgens from 2003 to 2005. (2) Tests and trials carried out in 2003 and 2004 should be continued in 2005, HAS DECIDED AS FOLLOWS: Sole Article Community comparative trials and tests which began in 2003 on propagating material of Chamaecyparis, Ligustrum vulgare and Euphorbia fulgens shall be continued in 2005 in accordance with Decision 2002/744/EC. Done at Brussels, 11 February 2005. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 226, 13.8.1998, p. 16. Directive as last amended by Directive 2003/61/EC (OJ L 165, 3.7.2003, p. 23). (2) OJ L 240, 7.9.2002, p. 63.